 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 United States of America,                                 Case No.: 2:18-cr-00144-JAD-EJY

 4              Plaintiff

 5 v.                                                   Order Granting Motion to Strike Notice of
                                                                    Expert Witness
 6 Ianthe Rowland,
                                                                       [ECF No. 193]
 7              Defendant

 8            Ianthe Rowland is charged with a handful of robbery-related crimes arising from a 2017

 9 armored-car-robbery spree. In anticipation of trial, Rowland filed a Notice of Expert Witness

10 stating that “Dory Mizachi, Criminologist will testify. (CV Attached).” 1 The government now

11 moves to strike that notice as “void of the necessary information for an expert witness notice

12 [under] Federal Criminal Procedure Rule 16(a)(1).” 2 The February 17, 2020, deadline to

13 respond to that motion passed without response or request to extend the deadline to file one.

14            Rule 16(b)(1)(C) of the Federal Rules of Criminal Procedure outlines the depth of a

15 defendant’s expert-witness disclosure. The rule requires the defendant to “give to the

16 government a written summary of any testimony that the defendant intends to use under Rules

17 702, 703, or 705 of the Federal Rules of Evidence as evidence at trial . . . . This summary must

18 describe the witness’s opinions, the bases and reasons for those opinions, and the witness’s

19 qualifications.” 3

20

21

22   1
         ECF No. 190.
23   2
         ECF No. 193. I construe this motion as one more properly raised under Rule 16(b)(1)(C).
     3
         Fed. R. Crim. P. 16(b)(1)(C).
 1            Rowland’s disclosure of Mizachi falls far short of satisfying this standard. The disclosure

 2 only identifies the expert’s name and attaches a copy of her curriculum vitae. 4 It lacks any hint

 3 of Mizachi’s opinions and the bases and reasons for them. Rule 16(d)(2) authorizes the court to

 4 “enter any other order that is just under the circumstances” 5 for a discovery violation. Good

 5 cause appearing, and because the defendant has offered no justification or even explanation for

 6 this failure,

 7            IT IS HEREBY ORDERED that the government’s motion to strike notice of expert

 8 witness [ECF No. 193] is GRANTED. Rowland’s notice of expert witness regarding Mizachi

 9 [ECF No. 190] is deemed STRUCK.

10            Dated: April 6, 2020

11                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
12

13

14

15

16

17

18

19

20

21

22

23   4
         ECF No. 190.
     5
         Fed. R. Crim. P. 16(d)(2)(D).

                                                       2
